Fourth Court of Appeals
                                       San Antonio, Texas
                                           September 16, 2020

                                          No. 04-20-00438-CV

                                     IN RE Luis and Olga ORTIZ

                  From the 63rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 2020-099-CIV
                         Honorable Enrique Fernandez, Judge Presiding


                                    Original Mandamus Proceeding1
Proceeding
Sitting:        Sandee Bryan Marion, Chief Justice
                Rebeca C. Martinez, Justice
                Luz Elena Chapa, Justice

        On September 15, 2020, this court issued an order allowing the respondent and the real
parties in interest to file a response to the petition in this court no later than September 30, 2020.
Our order also denied the Motion to Strike and Deny Request for Temporary Relief filed by the
real parties in interest, stayed all underlying proceedings pending final resolution of the petition
for writ of mandamus, and ordered the real parties in interest to return the child, J.E.N., to the
possession of relators within twenty-four hours of this order pending final resolution of the
petition for writ of mandamus.

        On September 16, 2020, the real parties in interest filed an Emergency Motion to
Reconsider for Mootness, which relators oppose. The Motion to Reconsider for Mootness is
denied.

        It is so ORDERED September 16, 2020.

                                                                            PER CURIAM



        ATTESTED TO:__________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT

1
   This proceeding arises out of Cause No. 2020-0099-CI, styled Ex parte J.E.N., A Child, pending in the 63rd
Judicial District Court, Val Verde County, Texas. The Honorable Enrique Fernandez signed the order at issue in
this original proceeding.